Exhibit 10.42

CONFIDENTIAL TREATMENT. THE PORTION OF THIS EXHIBIT THAT HAS BEEN REPLACED WITH
“[*****]” HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
AND IS THE SUBJECT OF AN APPLICATION FOR CONFIDENTIAL TREATMENT.

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

NOTICE OF STOCK UNIT AWARD

(FY 2010 PERFORMANCE STOCK UNITS)

You have been granted units representing shares of Common Stock of Ariba, Inc.
(the “Company”) on the following terms:

 

Name of Recipient:    Parker, Kent Number of Units Granted:    90,759 Date of
Grant:    November 19, 2009

By accepting this grant, you agree as follows:

 

1. This grant is made under and governed by the Ariba, Inc. 1999 Equity
Incentive Plan (the “Plan”) and the Stock Unit Agreement. Both of these
documents are available on the Company’s internal web site at
http://stock.ariba.com.

 

2. The Company may deliver by email all documents relating to the Plan or this
grant (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). The Company may also deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company. The “Ariba, Inc. 1999 Equity Incentive Plan—Summary and
Prospectus” is available on the Company’s internal web site at
http://stock.ariba.com. If, in the future, the Company posts documents required
by law on a web site, it will notify you by email.

 

3. You have read the Company’s Securities Trading Policy, and you agree to
comply with that policy whenever you acquire or dispose of the Company’s
securities. The Company’s Securities Trading Policy is available on the
Company’s internal web site at http://stock.ariba.com.

RECIPIENT:

 

/s/ Kent Parker



--------------------------------------------------------------------------------

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

STOCK UNIT AGREEMENT

 

Payment for Units    No payment is required for the units that you are
receiving. Vesting—General Rules    Your units (or a percentage thereof) will
vest after the FY 2010 Performance-Based Vesting Condition is satisfied, as
described below, subject to any further adjustment based on failure to meet
fully the FY 2011 Threshold Performance Level, as described below.    No units
will vest after your Service (as defined below) has terminated for any reason,
except as set forth in a Severance Agreement between you and the Company. FY
2010 Performance-Based Vesting Condition    Subject to any adjustment based on
failure to meet fully the FY 2011 Threshold Performance Level, the number of
your units that vest will be determined on the basis of Subscription Software
Revenue (as defined below) for fiscal year 2010, as calculated pursuant to the
following table:

    

2010 Subscription Software Revenue:

   Percentage of Total Number
of Units Awarded That Vests:   

 

Less than $[*****]M

   0%   

$[*****]M

   50%   

$[*****]M

   75%   

$[*****]M

   100%   

$[*****]M

   125%   

$[*****]M

   150%   

$[*****]M

   175%    $[*****]M or more    200%

   Straight-line interpolation will be used for Subscription Software Revenue
amounts between the increments set forth above. FY 2011 Threshold Performance
Level Adjustment    After the number of units is calculated pursuant to the
table above, there may be a further adjustment to that calculated amount based
on FY 2011 Subscription Software Revenue as described in the table below.

 

2



--------------------------------------------------------------------------------

   

2011 Subscription Software Revenue:

  

Percentage of Total Number of
Adjusted Units That Vests:

 

 

Less than or equal to FY 2010 Subscription Software Revenue

  

 

75% of Performance Adjusted Units

 

Equal to or Greater than the FY 2011 Threshold Performance Level (defined below)

   100% of Performance Adjusted Units

     Straight-line interpolation will be used for Subscription Software Revenue
amounts between
the increments set forth above. Vesting Date    100% of the units calculated
pursuant to the tables above will vest on November 15, 2011, provided that your
Service is continuous until that date. Adjustment of Performance-Based Vesting
Conditions    The Committee, at its sole discretion, may make appropriate
adjustments in the FY 2010 Performance-Based Vesting Condition and the FY 2011
Threshold Performance Level in order to account for extraordinary events,
including (without limitation) acquisitions and other corporate or financial
events. Forfeiture    If your Service terminates for any reason, then your units
will be forfeited to the extent that they have not vested before the termination
date, except as set forth in a Severance Agreement between you and the Company.
This means that any units that have not vested under this Agreement or a
Severance Agreement will immediately be cancelled. You receive no payment for
units that are forfeited.    The Company determines when your Service terminates
for this purpose. Leaves of Absence and Part-Time Work    For purposes of this
grant, your Service does not terminate when you go on a military leave, a sick
leave or another bona fide leave of absence, if the leave was approved by the
Company in writing and if continued crediting of Service is required by
applicable law, the Company’s written leave of absence policy (as in effect for
similarly situated employees) or the terms of your leave. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

3



--------------------------------------------------------------------------------

     If you go on a leave of absence during a performance period under this
award, the Company
may reduce your award based upon the amount of time that you were on leave, but
in no event
will the reduced award be smaller than the original award multiplied by the
ratio between time
worked and the entire performance period. Similarly, if you commence working on
a part-time
basis, then the Company may reduce your award based on the percentage of time
worked as
compared to a full-time employee. Settlement of Units    Each unit will be
settled on the first Permissible Trading Day (as defined below) that occurs on
or after the day when the unit vests. However, each unit must be settled not
later than the later of (a) December 15 of the Company’s fiscal year after the
fiscal year in which the unit vests or (b) March 15 of the calendar year after
the calendar year in which the unit vests.    At the time of settlement, you
will receive one share of the Company’s Common Stock for each vested unit. But
the Company, at its sole discretion, may substitute an equivalent amount of cash
if the distribution of stock is not reasonably practicable due to the
requirements of applicable law. The amount of cash will be determined on the
basis of the market value of the Company’s Common Stock at the time of
settlement. Section 409A    This paragraph applies only if the Company
determines that you are a “specified employee,” as defined in the regulations
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), at the time of your “separation from service,” as defined in those
regulations. If this paragraph applies, then any units that otherwise would have
been settled during the first six months following your separation from service
will instead be settled during the seventh month following your separation from
service, unless the Company determines that the settlement of those units is
exempt from Section 409A of the Code. Nature of Units    Your units are mere
bookkeeping entries. They represent only the Company’s unfunded and unsecured
promise to issue shares of Common Stock (or distribute cash) on a future date.
As a holder of units, you have no rights other than the rights of a general
creditor of the Company. No Voting Rights or Dividends    Your units carry
neither voting rights nor rights to cash dividends. You have no rights as a
stockholder of the Company unless and until your units are settled by issuing
shares of the Company’s Common Stock. Units Nontransferable    You may not sell,
transfer, assign, pledge or otherwise dispose of any units. For instance, you
may not use your units as security for a loan.

 

4



--------------------------------------------------------------------------------

Withholding Taxes    No stock certificates or cash will be distributed to you
unless you have made arrangements, as directed by the Company, for the payment
of any withholding taxes that are due as a result of the settlement of this
award. At the discretion of the Company, these arrangements may include
(a) payment in cash, (b) payment from the proceeds of the sale of shares through
a Company-approved broker or (c) withholding shares of Company stock that
otherwise would be issued to you when the units are settled. The fair market
value of these shares, determined as of the date when taxes otherwise would have
been withheld in cash, will be applied to the withholding taxes. Restrictions on
Resale    You agree not to sell any shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify. Employment at Will    Your award or this Agreement does not give
you the right to be retained by the Company or a subsidiary of the Company in
any capacity. The Company and its subsidiaries reserve the right to terminate
your Service at any time, with or without cause. Adjustments    In the event of
a stock split, a stock dividend or a similar change in Company stock, the number
of your units will be adjusted accordingly, as the Company may determine
pursuant to the Plan. Effect of Merger    If the Company is a party to a merger,
consolidation or reorganization, then your units will be subject to Section 10.3
of the Plan, provided that any action taken must either (a) preserve the
exemption of your units from Section 409A of the Code or (b) comply with
Section 409A of the Code. Applicable Law    This Agreement will be interpreted
and enforced under the laws of the State of Delaware (without regard to their
choice-of-law provisions). The Plan and Prior Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
However, if you and the Company entered into a Severance Agreement, then that
Severance Agreement is not superseded and will continue to apply as described
below.

Amendments    This Agreement may be amended only by another written agreement
between the parties.

 

5



--------------------------------------------------------------------------------

Interpretation of Severance Agreement    If you and the Company entered into a
Severance Agreement, then the vesting acceleration provisions or vesting
continuation provisions (as applicable) of that Severance Agreement will be
applied to this award as follows:   

•        If a Change in Control (as defined in the Severance Agreement) occurs
and you become entitled to accelerated vesting under the Severance Agreement
after the Change in Control but before October 1, 2010, then 200% of the total
number of your granted units will vest immediately. The FY 2010
Performance-Based Vesting Condition and the FY 2011 Threshold Performance Level
will be disregarded.

  

•        If no Change in Control occurs but you become entitled to accelerated
vesting (or continued vesting during a defined Continuation Period) under the
Severance Agreement before October 1, 2010, then, for the purpose of calculating
the number of shares eligible for vesting acceleration or vesting continuation
under the Severance Agreement, the FY 2010 Performance-Based Vesting Condition
will be deemed to have been met at the 100% award vesting level defined in the
first table above. The FY 2011 Threshold Performance Level will be disregarded.

  

•        If you become entitled to accelerated vesting (or continued vesting
during a defined Continuation Period) for any reason under the Severance
Agreement after September 30, 2010, but before October 1, 2011, then, for the
purpose of calculating the number of shares eligible for vesting acceleration or
vesting continuation under the Severance Agreement, the actual percentage of the
units calculated pursuant to the first table above will be used. The FY 2011
Threshold Performance Level will be disregarded.

  

•        If you become entitled to accelerated vesting (or continued vesting
during a defined Continuation Period) for any reason under the Severance
Agreement after September 30, 2011, for the purpose of calculating the number of
shares eligible for vesting acceleration or vesting continuation under the
Severance Agreement, the actual percentage of the units calculated pursuant to
the first table above will be used, subject to any adjustment pursuant to the
second table based on failure to meet fully the FY 2011 Threshold Performance
Level.

Definitions:    Committee    “Committee” means the Compensation Committee of the
Company’s Board of Directors.

 

6



--------------------------------------------------------------------------------

FY 2011 Threshold Performance Level    “FY 2011 Threshold Performance Level”
means the amount of Subscription Software Revenue that is 102% of the actual FY
2010 Subscription Software Revenue achieved. Permissible Trading Day   
“Permissible Trading Day” means a day that satisfies each of the following
requirements:   

•        The Nasdaq Global Market is open for trading on that day,

  

•        You are permitted to sell shares of the Company’s Common Stock on that
day without incurring liability under Section 16(b) of the Securities Exchange
Act of 1934, as amended,

  

•        Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) you have implemented a trading plan under Rule 10b5-1 of the Securities and
Exchange Commission covering the shares of the Company’s Common Stock to be
issued under this Agreement and your trading plan has been approved by the
Company’s Compliance Officer,

  

•        Under the Company’s written Securities Trading Policy, you are
permitted to sell shares of the Company’s Common Stock on that day, and

  

•        You are not prohibited from selling shares of the Company’s Common
Stock on that day by a written agreement between you and the Company or a third
party.

Service    “Service” means service as an employee, consultant or director of the
Company or a subsidiary of the Company. Subscription Software Revenue   
“Subscription Software Revenue” means subscription software revenue as
determined under U.S. GAAP and published in the Company’s periodic financial
reports.

BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE, IN THE PLAN AND IN

THE NOTICE OF STOCK UNIT AWARD.

 

7